Opinion filed June 28, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00204-CR
                                                    __________
 
   TELESFORO ORIGINALES
GALAN A/K/A TED GALAN, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 238th District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR37225
 

 
M
E M O R A N D U M    O P I N I O N
Telesforo
Originales Galan a/k/a Ted Galan entered an open plea of guilty to the offenses
of continuous sexual abuse of a young child and sexual assault of a child.  After
accepting appellant’s pleas of guilty and receiving evidence pertaining to
punishment, the trial court assessed his punishment at confinement for life in
the Institutional Division of the Texas Department of Criminal Justice for the
offense of continuous sexual abuse of a young child and at confinement for a
term of twenty years in the Institutional Division for the offense of sexual
assault of a child, with the two sentences to be served consecutively.  We dismiss
the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  A response has not been filed.[1]
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Following
the procedures outlined in Anders and Schulman, we have
independently re-viewed the record, and we agree that the appeal is without
merit and should be dismissed.  Schulman, 252 S.W.3d at 409.
We note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court.  Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to Tex.
R. App. P. 68.
The
motion to withdraw is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
            
June 28, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill.[2]




[1]By letter, this court initially granted appellant
thirty days in which to exercise his right to file a response to counsel’s
brief and motion to withdraw with the response due for filing on or before
January 11, 2012.  The court subsequently granted four motions for extension of
time filed by appellant for the filing of his response.  On April 12, 2012,
this court notified appellant in writing that his response would be due on June
18, 2012, and that no further extensions would be granted.  Appellant has not
filed his response by the deadline of June 18, 2012.
 


[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.